Citation Nr: 1400688	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-46 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating higher than 10 percent for mycosis fungoides, cutaneous T-cell lymphoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served, who is the appellant, served on active duty from December 1967 to October 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in April 2011, the RO found clear and unmistakable error in a rating decision in October 2007, assigning an effective date of February 28, 2006, for a 10 percent rating for mycosis fungoides, cutaneous T-cell lymphoma.  The RO amended the rating decision and assigned an effective date of December 19, 2005.  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In December 2011 at his hearing, the Veteran described symptoms that had become worse since he was last examined by VA in June 2011.  

As the evidence suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.  


Accordingly, the claim is REMANDED for the following action. 



1.  Obtain VA records since February 2011 from the Louisville, Kentucky VA Medical Center.  

2.  Afford the Veteran a VA examination to determine the current level of severity of the service-connected mycosis fungoides, cutaneous T-cell lymphoma.  

The VA examiner is specifically asked to describe:  

All body areas affected by the mycosis fungoides, cutaneous T-cell lymphoma, and estimate the percentage of the body affected, including during flare-ups.  

The extent of any systemic therapy, such as corticosteroids or other immunosuppressive drugs, used by the Veteran during the past 12-month period.  

Any functional or disabling effects of the mycosis fungoides, cutaneous T-cell lymphoma, affecting a specific body part.  

The Veteran's file must be provided to the VA examiner for review. 

3.  After the above development, adjudicate the appeal.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


